        Case 1:18-cv-00111-TJC Document 59 Filed 06/22/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


FIRST NATIONAL BANK OF SIOUX                      CV 18-111-BLG-TJC
FALLS, as Personal Representative for
the Estate of TRAVIS ALBERT
CARLSON,                                          ORDER

                    Plaintiff,

vs.

THE ESTATE OF ERIC RYAN
CARLSON,

                    Defendant.

      Before the Court is Defendant Estate of Eric Ryan Carlson’s request for a

settlement conference with a Magistrate Judge. (Doc. 58.) Defendant has

indicated that Plaintiff’s counsel has been contacted but no response has been

received as of the filing of the request. (Id.) Accordingly,

      IT IS ORDERED that Plaintiff will file a statement with the Court on or

before June 29, 2020 indicating the party’s position on a settlement conference.

      IT IS ORDERED.

      DATED this 22nd day of June, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
